



UNITED STATES OF AMERICA
Before the
COMMODITY FUTURES TRADING COMMISSION
In the Matter of:
 
)
 
 
Forex Capital Markets, LLC, FXCM
 
)
 
CFTC Docket No. 17-09
Holdings, LLC, Dror Niv, and
 
)
 
 
William Ahdout,
 
)
 
 
 
 
)
 
 
Respondents.
 
)
 
 



ORDER INSTITUTING PROCEEDINGS PURSUANT TO
SECTIONS 6(c) AND 6(d) OF THE COMMODITY EXCHANGE ACT, MAKING
FINDINGS, AND IMPOSING REMEDIAL SANCTIONS


I.


The Commodity Futures Trading Commission ("Commission") has reason to believe
that Forex Capital Markets, LLC ("FXCM"), FXCM Holdings, LLC ("FXCM Holdings"),
Dror (Drew) Niv ("Niv"), and William Ahdout ("Ahdout") (collectively,
"Respondents") have violated the Commodity Exchange Act (the "Act") and
Commission Regulations ("Regulations"). Therefore, the Commission deems it
appropriate and in the public interest that public administrative proceedings
be, and hereby are, instituted to determine whether Respondents engaged in the
violations set forth herein, and to determine whether any order shall be issued
imposing remedial sanctions.


II.


In anticipation of the institution of an administrative proceeding, Respondents
have submitted an Offer of Settlement ("Offer"), which the Commission has
determined to accept. Without admitting or denying the findings or conclusions
herein, Respondents consent to the entry and acknowledge service of this Order
Instituting Proceedings Pursuant to Sections 6(c) and 6(d) of the Commodity
Exchange Act, Making Findings, and Imposing Remedial Sanctions ("Order"). 1


1 Respondents consent to the entry of this Order and to the use of these
findings in this proceeding and in any other proceeding brought by the
Commission or to which the Commission is a party; provided, however, that
Respondents do not consent to the use of the Offer, or the findings or
conclusions in this Order, as the sole basis for any other proceeding brought by
the Commission, other than in a proceeding in bankruptcy or to enforce the terms
of this Order. Nor do Respondents consent to the use of the Offer or this Order,
or the findings or conclusions in this Order consented to in the Offer, by any
other party in any other proceeding.



--------------------------------------------------------------------------------





III.


The Commission finds the following:


A.
Summary



From September 4, 2009 through at least 2014 (the "Relevant Period"), FXCM and
FXCM Holdings, by and through their officers, employees, and agents, including
Respondents Niv and Ahdout, engaged in false and misleading solicitations of
FXCM' s retail foreign exchange ("forex") customers.


FXCM represented to its retail customers that when they traded forex on FXCM's
"No Dealing Desk" platform, FXCM would have no conflict of interest. According
to these representations, retail customers' profits or losses would be
irrelevant to FXCM's bottom line, because FXCM's role in the customers' trades
was merely as a credit intermediary. According to FXCM, the risk would be borne
by banks and other independent "market makers" that provided liquidity to the
platform.


Contrary to these representations, FXCM had an undisclosed interest in the
market maker that consistently "won" the largest share of FXCM' s trading volume
- and thus was taking positions opposite FXCM's retail customers. That market
maker was an FXCM-backed startup firm that was founded by a former FXCM
executive while he was working at FXCM, that operated for the first year of its
existence out of FXCM' s offices, and that shared most of its trading profits
with FXCM.


FXCM also made false statements to National Futures Association ("NFA") staff,
in order to conceal FXCM' s role in the creation of its principal market maker
as well as the market maker's owner's previous role as an FXCM executive.


Niv and Ahdout directed and controlled FXCM' s operations throughout the
Relevant Period and were responsible, directly or indirectly, for violations
described herein. Niv was responsible, directly or indirectly, for the false
statements made to NFA.


B.
Respondents



Forex Capital Markets, LLC ("FXCM") is a Delaware corporation with its principal
place of business in New York, New York. FXCM offers trading platforms for
foreign currency contracts and is registered with the Commission as a Futures
Commission Merchant ("FCM") and Retail Foreign Exchange Dealer ("RFED") and is
provisionally registered with the Commission as a Swap Dealer.


FXCM Holdings, LLC ("FXCM Holdings") is a holding company that during the
Relevant Period was the immediate corporate parent of FXCM. FXCM Holdings was
incorporated as a Delaware corporation on November 17, 2005.


Dror Niv, also known as Drew Niv, is an individual who resides in Connecticut.
Niv was a founding partner of FXCM. From at least September 4, 2009 through May
20, 2014, Niv was Chief Executive Officer of FXCM, and he has been registered
with the Commission as an


Associated Person and listed as a Principal of FXCM from 2001 to the present.
Niv has been a partner in FXCM Holdings since its inception.


William Ahdout is an individual who resides in New York. Ahdout was a founding
partner of FXCM. Since at least September 4, 2009, Ahdout has been a Managing
Director of FXCM. Ahdout was registered with the Commission as an Associated
Person of FXCM from 2001 until May 23, 2016, and he continues to be listed as a
Principal of FXCM. Ahdout has been a partner in FXCM Holdings since its
inception.








--------------------------------------------------------------------------------





C.
Facts



1.FXCM's "No Dealing Desk" Model


FXCM, which was founded in 1999 and became a registered FCM in 2001, provides
retail customers access to over-the-counter forex markets through a proprietary
technology platform, and acts as counterparty in transactions with its retail
customers in which customers can buy one currency and simultaneously sell
another. As of July 31, 2016, FXCM had over 20,000 active retail customer
accounts representing more than $170 million in liabilities.


Until approximately 2007, FXCM provided liquidity to its retail forex customers
primarily through an internal dealing desk - a division of FXCM that determined
the prices offered to customers and held positions opposite customers.


In or around 2007, FXCM transitioned from utilizing a dealing desk to transact
with customers to using what it termed an "agency" model for the majority of its
retail forex customers, which it described to customers as providing "No Dealing
Desk" forex trading. (FXCM using its dealing desk to trade with retail
customers, by contrast, was referred to as the "principal" model.)


Whereas a dealing desk broker "acts as a market maker" and "may be trading
against your position," FXCM claimed that its agency model "eliminat[ed]" that
"major conflict of interest" between broker and retail customer. In FXCM's
agency model, price quotations were provided not by FXCM's internal dealing desk
but by banks and other third-party "market makers" - sometimes also referred to
as "liquidity providers" or "LPs." FXCM explained its agency model to its
customers as follows: "When our customer executes a trade on the best price
quotation offered by our FX market makers, we act as a credit intermediary, or
riskless principal, simultaneously entering into offsetting trades with both the
customer and the FX market maker." FXCM claimed that trading on its agency model
was different from a dealing desk broker because: "We earn trading fees and
commissions by adding a markup to the price provided by the FX market makers and
generate our trading revenues based on the volume of transactions, not trading
profits or losses."


2.FXCM Creates an Algorithmic Trading System to Trade Opposite Customers


In 2009, Niv, Ahdout, and others at FXCM formulated a plan to create an
algorithmic trading system - an FXCM computer program that could make markets to
FXCM's customers and thereby either replace or compete with the independent
market makers on FXCM's No Dealing Desk platform.


Niv and Ahdout hired a high-frequency trader (hereinafter, "HF Trader") to a
Managing Director position at FXCM. HF Trader's employment agreement, signed by
HF Trader and Ahdout, provided that FXCM would pay HF Trader a base salary plus
a bonus of 30 percent of trading profits generated by HF Trader's algorithmic
trading system, with FXCM keeping the remaining 70 percent. HF Trader began
working for FXCM on October 5, 2009 and ultimately developed the algorithmic
trading system for FXCM.


3.
FXCM Spun Off Its Algorithmic Trading System As a New Company Owned by HF Trader



In early 2010, when HF Trader was finalizing his trading algorithm, FXCM's
Compliance department raised concerns that trading against FXCM retail customers
might contradict FXCM's marketing statements about its No Dealing Desk model.


FXCM determined that HF Trader would form his own company and operate as an
"external" liquidity provider for FXCM. On March 23, 2010, HF Trader formed his
new company (hereinafter, "HFT Co"). FXCM intended that HF Trader, under the
auspices of HFT Co, would use his trading algorithm to trade on FXCM's No
Dealing Desk platform.


On April 14, 2010, HF Trader resigned from FXCM. HF Trader and FXCM agreed that
HF Trader's




--------------------------------------------------------------------------------





resignation would not change the economic relationship between FXCM and HF
Trader, including, as stated in his employment contract, HF Trader's retention
of 30 percent of his algorithmic trading profits, with FXCM capturing the
residual 70 percent. To that end, a March 1, 2010 services agreement between HFT
Co and FXCM, and a superseding May 1, 2010 services agreement between HFT Co and
FXCM Holdings, provided that HFT Co would make monthly payments to FXCM in the
amount of $21 per million dollars of trading volume executed by HFT Co. HF
Trader and FXCM believed that this amount approximated 70 percent of HFT Co's
profits from trading on FXCM's retail forex platform.


4.
HFT Co Maintained a Close Relationship With FXCM



To help launch HFT Co's operations, FXCM gave HFT Co a $2 million interest-free
loan, and allowed HFT Co to use FXCM's prime broker through a "prime of prime"
account. When HF Trader resigned from FXCM, he continued working from FXCM's
offices, rent free. HFT Co was located in FXCM's offices in New York City until
approximately April 2011, when the company finally moved into its own office
space, in Jersey City, New Jersey.


HFT Co also used HF Trader's trading algorithm, which was FXCM's intellectual
property, to conduct its trading. For a period of time, HFT Co used FXCM's
servers and other technology, including FXCM's email systems. HF Trader actively
used his FXCM email address until at least September 2011, and his FXCM email
account was still receiving emails in 2014.


Two FXCM employees who assisted HFT Co received supplemental bonuses from FXCM,
reimbursed by HFT Co, on account of their work. One of these employees spent
approximately 80 percent of the work week at HFT Co's offices from 2011 until
2014.


5.
FXCM Received Nearly $80 Million in Revenue from HFT Co's Trading



Pursuant to the May 1, 2010 services agreement, FXCM sent HFT Co monthly
invoices, which were to be paid by HFT Co to FXCM Holdings. Through August 2011,
HFT Co. paid to FXCM Holdings $21 per million notional volume transacted by HFT
Co on the FXCM retail forex platform and paid $16 per million from September
2011 through July 2014. From 2010 to 2014, no market maker besides HFT Co paid
FXCM for order flow.


Notwithstanding the formal documentation of the monthly payments from HFT Co as
reflecting a fixed $21 fee per "aggregated volume of Transactions executed," in
reality the payments represented HFT Co and FXCM's agreement to share profits
derived from HFT Co's trading against FXCM's retail customers.


FXCM viewed HFT Co's profits and losses ("P&L") from HFT Co's trading as
essentially belonging to FXCM, less the 30 percent HFT Co was permitted to keep.
For instance, FXCM calculated its monthly preliminary P&L statement, in part, by
taking HFT Co's monthly P&L and simply subtracting 30 percent. When spreads
tightened and HFT Co's profits dropped to considerably less than $30 per million
trading, FXCM and HFT Co amended the services agreement to lower the payments
per million dollars.


HFT Co reported its P&L to FXCM on a weekly basis for a period of time following
its formation. The invoices FXCM sent HFT Co seeking "Rebate for FX Trades"
described the amounts billed as "P&L." In exchange for these payments from HFT
Co, FXCM agreed that it would favor HFT Co over other market makers in routing
retail customer orders. FXCM permitted HFT Co to win all "ties" with other
market makers; provided HFT Co with a real-time view of price quotations offered
by other market makers; and added smaller markups to HFT Co prices than to
prices provided by other market makers.


On the day of HF Trader's resignation from FXCM, HF Trader's trading algorithm
was used in a "full-scale trading session" for the very first time. Based on the
trading that day, FXCM anticipated that HFT Co would capture approximately
25-30% of overall trade volume on FXCM's No Dealing Desk Platform.






--------------------------------------------------------------------------------





In addition to favoring HFT Co over other market makers, HFT Co made use of, and
FXCM allowed HFT Co to use, a hold timer that enabled HFT Co to execute a trade
at the start or end of a hold timer period, whichever was better for HFT Co. In
late 2011 and 2012, HFT Co continued to make use of a hold timer but would
accept or reject the trade based on the price at the end of the hold timer
period. HFT Co also made use of a "previous quote" practice whereby HFT Co
submitted a quote to FXCM and FXCM would respond with an execution request based
on the trading limits contained in a customer limit order and not the previous
quote provided by FXCM.


In total, through HFT Co's monthly payments from 2010 through 2014, HFT Co
rebated to FXCM approximately $77 million of the trading revenue HFT Co
achieved.


6.
FXCM Concealed Its Relationship with HFT Co from Its Customers



As of October 2010, FXCM's website promised "No conflict of interest between
broker
and trader" and "No dealer intervention in trades," stating that "[e]very trade
is executed back to back with one of the world's premier banks or financial
institutions, which compete to provide FXCM with bid and ask prices." FXCM did
not disclose that its principal market maker, HFT Co, was a startup firm spun
off of FXCM. For example, FXCM's website implied that its market makers were
institutions independent of FXCM: "[W]e have obtained close banking
relationships with some of the world's largest and most aggressive price
providers." The website continued: "FXCM does not take a market position -
eliminating a major conflict of interest. A dealing desk broker, which acts as a
market maker, may be trading against your position. However, with our No Dealing
Desk execution, we fill your orders from the best prices available to us from
the banks."


As another example, in 2011, FXCM published a diagram showing banks that acted
as market makers for FXCM and showing the "[p]ercentage of volume to each
liquidity provider": BNP (13.5%), Citi (8.0%), Deutsche Bank (3.5%), Dresdner
(13.3%), Goldman (14.4%), JP Morgan (3.6%), Morgan Stanley (8.0), and
"Citi-Prime Broker (All Others)" (35.8%). HFT Co - the liquidity provider with
by far the largest volume - was not specifically identified but instead listed
under "Citi-Prime Broker (All Others)."


When a list of FXCM' s top liquidity providers for the first half of 2010 was
circulated internally, showing HFT Co with over 17 percent of the company's
volume, an FXCM employee asked whether that reference should be "blacked out."
Another employee responded: "Good catch, put them as HFT 1 . . . ."


In September 2011 , an FXCM executive raised "Compliance Concerns" with members
of FXCM's Compliance department, noting a problem with HFT Co "hanging orders"
that arose from "the fact that the [HFT Co] adapter is different technology than
the rest of the bank adapters." An FXCM compliance officer responded: "Given the
sensitivity of the counter party involved we would prefer the events don't
happen so that we do not draw unwanted attention."


FXCM did not disclose HFT Co as a market maker to the retail public until late
2012. Even then, at that time, in response to an individual posting about HFT Co
on an online bulletin board called "Forex Factory," FXCM obfuscated HFT Co's
relationship to FXCM.


The Forex Factory post, anonymously written by "fx insider," stated: "So I just
heard something interesting from a friend about FXCM' s 'no dealing desk'.
Apparently their largest liquidity provider by far is a small firm named [HFT
Co], which is owned by FXCM itself and was set up solely to act as counterparty
to FXCM clients. They sit on top of FXCM' s liquidity pool with last look so
that for every FXCM trade, they can choose whether to take it or pass it on to
normal liquidity providers. Can anyone confirm this? It would be interesting to
know how much information is shared."


Two days' later, FXCM posted its response on Forex Factory, stating: "While FXCM
does own a liquidity provider, the name of that company is Lucid Markets. It's
an institutional level liquidity provider in the forex market and to date had
provided no liquidity to FXCM's retail no dealing desk execution." FXCM then
implied that it was restricted from identifying HFT Co to the public as one of
its market makers, stating:




--------------------------------------------------------------------------------





"Non-disclosure agreements mean that we don't normally name the 17 liquidity
providers that stream prices on our No Dealing Desk feed." In fact, there was no
non-disclosure agreement between FXCM and HFT Co, and, as noted above, FXCM had
disclosed ten of its other market makers to the public.


FXCM's response also implied that HFT Co did not, as "fx insider" put it, have a
unique ability to "choose whether to take" FXCM trades, and that FXCM lacked an
ownership interest in HFT Co: "While the majority of liquidity providers in this
list are banks, there are also some hedge funds and other financial
institutions, one of which is [HFT Co]. However FXCM does not own them, nor do
they have control over what orders can go to other liquidity providers." To the
contrary, because HFT Co did have both real-time read of book of FXCM's other
market makers and the ability to win all ties, "fx insider" was correct in
stating that HFT Co had the power to choose to take whatever trades it wished.


7.
FXCM Made False Statements to NFA About HFT Co



In connection with NFA's 2013 examination of FXCM, NFA compliance staff met with
FXCM executives in Chicago on October 24, 2013. In response to NFA's questions
about FXCM's relationship with HFT Co, Niv omitted to mention any of the details
described above concerning FXCM's relationship with HFT Co and its principal, HF
Trader. Instead, Niv misrepresented that he had a prior working relationship
with HF Trader from when HF Trader was a trader employed by other liquidity
providers.


Members of FXCM's Compliance department also made a series of misstatements to
NFA. On October 22, 2013, two days before FXCM's meeting with NFA, an FXCM
compliance officer told NFA in an email: "FXCM LLC does not have any direct or
indirect ownership, interest, or affiliation with entities that provide
liquidity to retail clients . . . ." Given, among other things, FXCM' s interest
in HFT Co, this statement was false. After NFA sought clarification of this
statement, asking FXCM to "provide representation as it relates to owners,
principals, APs [associated persons], employees, and affiliates of FXCM,"
another compliance officer compounded FXCM's previous misrepresentation in a
March 24, 2014 email: "To my knowledge, there are no present or past owners,
principals, APs, or employees of affiliates of FXCM LLC that have direct or
indirect ownership, interest, or affiliation with entities that provide
liquidity to retail clients on our No Dealing Desk Model." This was not true, as
the compliance officer knew, because HF Trader, a former employee (and, indeed,
an executive) of FXCM, was the principal and 100 percent owner of HFT Co, which
was the primary provider of liquidity to retail clients on FXCM's No Dealing
Desk platform.


On April 4, 2014, in response to further attempts by NFA to clarify the
relationship between FXCM and HFT Co, an FXCM compliance officer stated in an
email: "[HF Trader] served as a consultant for FXCM from October 2009 through
April 2010. [HF Trader] worked primarily on software coding." Once again, the
compliance officer's representation to NFA was false and misleading. HF Trader
was not an FXCM "consultant" but an executive of FXCM with an employment
agreement, and in light of NFA's obvious interest in FXCM's relationship with
HFT Co it was deceptive to characterize HF Trader's work at FXCM - i.e.,
creating the trading algorithm that HFT Co used to trade opposite FXCM's
customers - generically as "software coding." Niv generally participated in and
approved of responses to NFA.


*    *    *
In accepting Respondents' Offer, the Commission recognizes Respondents'
cooperation during the investigation of this matter by the CFTC's Division of
Enforcement ("Division"), which included Respondents voluntarily producing
information to the Division.




--------------------------------------------------------------------------------





IV.
LEGAL DISCUSSION


A.
FXCM Violated Section 4b(a)(2) of the Act and Regulation 5.2(b)



Sections 4b(a)(2)(A) and (C) of the Act, 7 U.S.C. §§ 6b(a)(2)(A) and (C),
provide, in relevant part, that it is unlawful for any person, in or in
connection with any order to make, or the making of, any contract of sale of any
commodity for future delivery that is made, or to be made, for or on behalf of,
or with, any other person (A) to cheat or defraud or attempt to cheat or defraud
the other person; or (C) willfully to deceive or attempt to deceive the other
person by any means whatsoever in connection with such contract. Pursuant to
Section 2(c)(2)(C)(iv) of the Act, 7 U.S.C. § 2(c)(2)(C)(iv), Section 4b of the
Act applies to any retail forex agreement, contract, or transaction described in
Section 2(c)(2)(C)(i) of the Act, 7 U.S.C. § 2(c)(2)(C)(i), as if the agreement,
contract, or transaction were a contract of sale of a commodity for future
delivery.


Regulations 5.2(b)(l ) and (3), 17 C.F.R. §§ 5.2(b)(l ) and (3), provide, in
pertinent part, that it shall be unlawful for any person, by use of the mails or
by any means or instrumentality of interstate commerce, directly or indirectly,
in or in connection with any retail forex transaction:
(1) to cheat or defraud or attempt to cheat or defraud any person; or (3)
willfully to deceive or attempt to deceive any person by any means whatsoever.


To prove fraudulent misrepresentations and/or omissions in violation of Section
4b of the Act, the following elements are required: ( 1) a misrepresentation or
failure to disclose certain information; (2) the materiality of the
misrepresentation or omission; and (3) scienter. See, e.g., CFTC v. R.J
Fitzgerald & Co., 310 F.3d 1321, 1328 (1lth Cir. 2002); CFTC v. Rosenberg, 85 F.
Supp. 2d 424, 446-47 (D.N.J. 2000); In re Slusser, CFTC Docket No. 94-14, 1999
CFTC LEXIS 167, at *27 (July 19, 1999). All of those elements are present here.


First, as described above, FXCM made misrepresentations to, and omitted material
facts from, FXCM's retail customers. In particular, FXCM misrepresented to
retail customers that it was merely acting as an agent or intermediary between
retail customers and market makers, and that it did not take positions opposite
retail customers. To the contrary, FXCM did benefit from profits and losses
sustained by retail customers through its substantial interest in HFT Co - its
primary market maker. This was a major conflict of interest that FXCM did not
disclose to its clients.


Second, FXCM's misrepresentations and omissions were material to its retail
customers.
A statement or omitted fact is material if "there is a substantial likelihood
that a reasonable investor would consider the information important in making a
decision to invest." R&W Technical Serv. Ltd. v. CFTC, 205 F.3d 165, 169 (5th
Cir. 2000); see also R.J Fitzgerald, 310 F.3d at 1328-29. Materiality is an
objective determination that "turns on whether a reasonable investor would
regard the fact as significantly changing the total data available to him or
her." In re Citadel Trading Co. of Chicago, Ltd., [1986-1987 Transfer Binder]
Comm. Fut. L. Rep. (CCH) 23,082 at 32,187-88 (CFTC May 23, 1986). Any fact that
enables customers to assess independently the risk inherent in their investment
and the likelihood of profit is a material fact. See, e.g., In re Commodities
Int 'l Corp., CFTC Docket No. 83-43, 1997 CFTC LEXIS 8, at *25 (Jan. 14, 1997).


Here, in evaluating which forex trading platform would provide the best prices
and execution, a reasonable customer would rely on FXCM's promises that its
incentives were aligned with its customers' experience and that it had no
conflicts of interest. Retail customers would want to know - given FXCM's claims
to be merely an intermediary between customers and the independent market makers
trading against customers - that FXCM had a significant interest in HFT Co.


Third, FXCM acted with scienter. Scienter is established by showing either
knowledge of falsity or reckless disregard for the truth or falsity of one's
statements. See CFTC v. Noble Wealth Data Info. Servs., Inc., 90 F. Supp. 2d
676, 685 (D. Md. 2000). Conduct is reckless if it "departs so far from the
standards of ordinary care that it is very difficult to believe the [actor] was
not aware of what he was doing." Drexel Burnham Lambert Inc. v. CFTC, 850 F.2d
742, 748 (D.C. Cir. 1988) (internal quotation and citation omitted). FXCM




--------------------------------------------------------------------------------





personnel had full knowledge of the representations that the firm was making to
its customers about the No Dealing Desk model, as well as the facts about HF
Trader and HFT Co's relationship with FXCM. Accordingly, FXCM knowingly or
recklessly misrepresented and failed to disclose to retail customers the true
nature of its relationship with HFT Co.


Accordingly, FXCM violated Sections 4b(a)(2)(A) and (C) of the Act, 7 U.S.C. §§
6b(a)(2)(A) and (C), and Regulations 5.2(b)(l ) and (3), 17 C.F.R. §§ 5.2(b)(l )
and (3).


B.
FXCM Violated Section 9(a)(4) of the Act



Section 9(a)(4) of the Act, 7 U.S.C. § 13(a)(4), in relevant part, makes it
illegal for any person willfully to falsify, conceal, or cover up by any trick,
scheme, or artifice a material fact, make any false, fictitious, or fraudulent
statements or representations, or make or use any false writing or document
knowing the same to contain any false, fictitious, or fraudulent statement or
entry to a futures association, such as NFA, acting in furtherance of its
official duties under the Act.


Throughout the Relevant Period, FXCM, as described above, made numerous false
statements or representations to NFA concerning its relationship with HF Trader
and HFT Co. Accordingly, FXCM violated Section 9(a)(4) of the Act.


C.
FXCM and FXCM Holdings Are Liable for the Acts of FXCM's Agents



Section 2(a)(l )(B) of the Act, 7 U.S.C. § 2(a)(l )(B), and Regulation 1.2, 17
C.F.R. § 1.2, provide that "[t]he act, omission, or failure of any official,
agent, or other person acting for any individual, association, partnership,
corporation, or trust within the scope of his employment or office shall be
deemed the act, omission, or failure of such individual, association,
partnership, corporation, or trust." Under Section 2 and Regulation 1.2, a
principal is strictly liable for the violations of its officials acting for it
within the scope of their employment or office. Rosenthal & Co. v. CFTC, 802
F.2d 963, 966 (7th Cir. 1986).


All of the illegal actions described above were committed by employees and
officials working for FXCM, and all of their actions and omissions were within
the scope of their employment or office when their conduct violated Sections 4b
and 9(a)(4) of the Act and Regulation 5.2. FXCM is therefore liable for its
agents' violations of those provisions.


Likewise, FXCM Holdings is strictly liable as principal for FXCM's violations of
the Act and Regulations, because FXCM Holdings was the parent company of FXCM,
their interests and business activities were sufficiently intertwined, and FXCM
Holdings directly controlled the operations of FXCM as they related to the
violations.


D.
Niv and Ahdout are Liable as Controlling Persons of FXCM



Section 13(b) of the Act, 7 U.S.C. § 13c(b), provides, in relevant part, that
"[a]ny person who, directly or indirectly, controls any person who has violated
any provision of this chapter or any of the rules, regulations, or orders issued
pursuant to this chapter may be held liable for such violation in any action
brought by the Commission to the same extent as such controlled person."


This provision allows the Commission "to reach behind the business entity to the
controlling individual and to impose liability for violations of the Act
directly on such individual." CFTC v. Int'! Fin. Servs., Inc. , 323 F. Supp. 2d
482, 504 (S.D.N.Y. 2004) (quoting In re Currency Trading Sys., Docket No. 00-06,
2001 WL 1356196, at *12 (CFTC Nov. 6, 2001)). The Commission must show "that the
defendant exercised general control over the operation of the entity principally
liable and possessed the power or ability to control the specific transaction or
activity upon which the primary violation was predicated, even if such power was
not exercised." Id. at 504 (quoting CFTC v. Baragosh, 278 F.3d 319, 330 (4th
Cir. 2002)). Control is "the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a




--------------------------------------------------------------------------------





person, whether through the ownership of voting securities, by contract, or
otherwise." In re Spiegel , [1987-1990 Transfer Binder] Comm. Fut. L. Rep. (CCH)
24,103 n.4 (CFTC Jan. 12, 1988). "Section [13(b)], therefore, is about power and
imposing liability for those who fail to exercise it to prevent illegal
conduct." R.J Fitzgerald, 310 F.3d at 1334.


A controlling person is liable for the controlled person's violations if that
controlling person "did not act in good faith or knowingly induced, directly or
indirectly, the act or acts constituting the violation." 7 U.S.C. § 13c(b).
Proof of recklessness will demonstrate that the controlling person acted in bad
faith, although negligence alone is insufficient. Monieson v. CFTC, 996 F.2d
852, 860 (7th Cir. 1993) (finding FCM's chairman of the board liable as
controlling person because he failed to enforce supervision system with
reasonable diligence, including failing to act in response to repeated charges
of illegal behavior from different sources). "Knowing inducement" requires a
showing that "the controlling person had actual or constructive knowledge of the
core activities that constitute the violation at issue and allowed them to
continue." In re Spiegel , [1987-1990 Transfer Binder], at 34,767.


Niv and Ahdout had both general control over FXCM and specific control over the
conduct underlying FXCM' s violations. Niv and Ahdout founded FXCM and retain
partnership interests in FXCM Holdings, and during the Relevant Period they
served, respectively, as CEO and Managing Director of FXCM. Niv and Ahdout
directed and controlled FXCM's operations, and they were responsible, directly
or indirectly, for violations described herein. Niv was responsible, directly or
indirectly, for the false statements made to NFA. Niv and Ahdout are liable as
controlling persons for FXCM' s violations of Section 4b and Regulation 5.2(b),
and Niv is liable as a controlling person for FXCM's violations of Section
9(a)(4).
v.
FINDINGS OF VIOLATIONS


Based on the foregoing, the Commission finds that, during the Relevant Period,
all Respondents violated Sections 4b(a)(2), 7 U.S.C. § 6b(a)(2), and Regulation
5.2(b), 17 C.F.R. § 5.2(b), and Respondents FXCM, FXCM Holdings, and Niv
violated Section 9(a)(4) of the Act, 7 U.S.C. § 13(a)(4).


VI.
OFFER OF SETTLEMENT


Respondents, without admitting or denying the findings or conclusions herein,
have submitted the Offer in which they:


A.
Acknowledge receipt of service of this Order;



B.
Admit the jurisdiction of the Commission with respect to this Order only and for
any action or proceeding brought or authorized by the Commission based on
violation of or enforcement of this Order;



C.
Waive:



1.
the filing and service of a complaint and notice of hearing;



2.
a hearing;



3.
all post-hearing procedures;



4.
judicial review by any court;



5.
any and all objections to the participation by any member of the Commission's
staff in the Commission's consideration of the Offer;





--------------------------------------------------------------------------------







6.
any and all claims that they may possess under the Equal Access to Justice Act,
5

U.S.C. § 504 and 28 U.S.C. § 2412, and/or the rules promulgated by the
Commission in conformity therewith, Part 148 of the Commission's Regulations, 17
C.F.R. §§ 148.1-30, relating to, or arising from, this proceeding;


7.
any and all claims that they may possess under the Small Business Regulatory
Enforcement Fairness Act of 1996, Pub. L. No. 104-121, §§ 201-253, 110 Stat.

847, 857-868, as amended by Pub. L. No. 110-28, § 8302, 121 Stat. 112, 204-205,
relating to, or arising from, this proceeding; and


8.
any claims of Double Jeopardy based on the institution of this proceeding or the
entry in this proceeding of any order imposing a civil monetary penalty or any
other relief;



A
Stipulate that the record basis on which this Order is entered shall consist
solely of the findings contained in this Order to which Respondents have
consented in the Offer; and



B
Consent, solely on the basis of the Offer, to the Commission's entry of this
Order that:



1.
makes findings by the Commission that Respondents violated Section 4b(a)(2), 7
U.S.C. § 6b(a)(2), and Regulation 5.2(b), 17 C.F.R. § 5.2(b), and makes

findings by the Commission that Respondents FXCM, FXCM Holdings, and Niv
violated Section 9(a)(4) of the Act, 7 U.S.C. § 13(a)(4);


2.
orders Respondents to cease and desist from violating Sections 4b(a)(2), 7
U.S.C.

§ 6b(a)(2), and Regulation 5.2(b), 17 C.F.R. § 5.2(b), and orders Respondents
FXCM, FXCM Holdings, and Niv to cease and desist from violating Section 9(a)(4)
of the Act, 7 U.S.C. § 13(a)(4);


3.
orders Respondents, jointly and severally, to pay a civil monetary penalty in
the amount of seven million dollars ($7,000,000) within ten (10) days of the
date of entry of this Order; and



4.
orders Respondents and their successors and assigns to comply with the
conditions and undertakings consented to in the Offer and as set forth in Part
VII of this Order.



Upon consideration, the Commission has determined to accept the Offer.


VII.
ORDER
Accordingly, IT IS HEREBY ORDERED THAT:


A.
Respondents shall cease and desist from violating Section 4b(a)(2), 7 U.S.C. §
6b(a)(2), and Regulation 5.2(b), 17 C.F.R. § 5.2(b), and Respondents FXCM, FXCM
Holdings, and Niv shall cease and desist from violating Section 9(a)(4) of the
Act, 7 U.S. C. § 13(a)(4);



B.
Respondents shall pay, jointly and severally, a civil monetary penalty of seven
million dollars ($7,000,000), within ten (10) days of the date of entry of this
Order (the "CMP Obligation"). If the CMP Obligation is not paid in full within
ten (10) days of the date of entry of this Order, then post-judgment interest
shall accrue on the CMP Obligation beginning on the date of entry of this Order
and shall be determined by using the

Treasury Bill rate prevailing on the date of entry of this Order pursuant to 28
U.S.C. § 1961. Respondents




--------------------------------------------------------------------------------





shall pay the CMP Obligation by electronic funds transfer, U.S. postal money
order, certified check, bank cashier's check, or bank money order. If payment is
to be made other than by electronic funds transfer, then the payment shall be
made payable to the Commodity Futures Trading Commission and sent to the address
below:


Commodity Futures Trading Commission
Division of Enforcement
ATTN: Accounts Receivables
DOT/FAA/MMAC/AMZ-341 CFTC/CPSC/SEC
6500 S. MacArthur Blvd.
Oklahoma City, OK 73169
Telephone: (405) 954-7262 nikki.gibson@faa.gov


If payment is to be made by electronic funds transfer, Respondents shall contact
Nikki Gibson or her successor at the above address to receive payment
instructions and shall fully comply with those instructions. Respondents shall
accompany payment of the CMP Obligation with a cover letter that identifies the
paying Respondent and the name and docket number of this proceeding. The paying
Respondent shall simultaneously transmit copies of the cover letter and the form
of payment to the Chief Financial Officer, Commodity Futures Trading Commission,
Three Lafayette Centre, 1155 21st Street, NW, Washington, D.C. 20581.


C.
Respondents and their successors and assigns shall comply with the following
conditions and undertakings set forth in the Offer:



1.
FXCM agrees that it shall not accept new customer accounts following the entry
of this Order.



2.
FXCM, Niv, and Ahdout agree that they shall, within thirty days of the date of
entry of this Order, withdraw from registration with the Commission in all
capacities, provided, however, that such date shall be extended to be
coterminous to any extension by the NFA's Business Conduct Committee of the date
upon which they must withdraw their NFA memberships.



3.
FXCM, Niv, and Ahdout agree that, after thirty days from the date of entry of
this Order (subject to a coterminous extension granted pursuant to paragraph
C.2, above), they shall never, directly or indirectly:



a.
apply for registration or claim exemption from registration with the Commission
in any capacity, or engage in any activity requiring such registration or
exemption from registration with the Commission except as provided for in
Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9); or

b.
act as a principal (as that term is defined in Regulation 3.1(a), 17 C.F.R.

§ 3.l (a)), agent or any other officer or employee of any person (as that term
is defined in Section la(38) of the Act, 7 U.S.C. § l a(38)) registered,
required to be registered, or exempted from registration with the Commission
except as provided for in Regulation 4.14(a)(9), 17 C.F.R.
§ 4.14(a)(9).


4.
Respondents agree that neither they nor any of their successors and assigns,
agents, or employees under their authority or control shall take any action or
make any public statement denying, directly or indirectly, any findings or
conclusions in this Order or creating, or tending to create, the impression that
this Order is without a factual basis; provided, however, that nothing in this
provision shall affect Respondents' (i) testimonial obligations, or (ii) right
to take positions in other proceedings to which the Commission is not a party.
Respondents and their





--------------------------------------------------------------------------------





successors and assigns shall undertake all steps necessary to ensure that all of
their agents and/or employees under their authority or control understand and
comply with this agreement.


5.
Partial Satisfaction: Respondents understand and agree that any acceptance by
the Commission of partial payment of Respondents' CMP Obligation shall not be
deemed a waiver of their obligation to make further payments pursuant to this
Order, or a waiver of the Commission's right to seek to compel payment of any
remaining balance.



6.
Change of Address/Phone: Until such time as Respondents satisfy in full their
CMP Obligation, Respondents shall provide written notice to the Commission by
certified mail of any change to their telephone number and mailing address
within ten ( 10) calendar days of the change.







The provisions of this Order shall be effective as of this date.


By the Commission.




/s/ Christopher J. Kirkpatrick
Christopher J. Kirkpatrick
Secretary of the Commission
Commodity Futures Trading Commission
Dated: February 6, 2017






